Title: From Thomas Jefferson to Samuel Smith, 23 October 1801
From: Jefferson, Thomas
To: Smith, Samuel


Dear Sir
Washington Oct. 23. 1801
Your of the 21st. came to hand last night. the father of the mr Quarrier, who is the subject of it, is a very estimable & zealous republican of Richmond. by profession a coachmaker, & at the same time commanding a regiment of Cavalry. the recommendations of mr Wythe & Govor. Monroe to me on behalf of the son, respected the father chiefly; they knew little of the son. his separation from his father, his extraordinary wanderings, and some eccentricities in what he says & writes, placed him on questionable ground with me. I know his father well. he would not abandon him if all were well. I write this entirely in confidence for yourself, & that you may not be committed for want of the little knowlege I have of the person. he is a candidate for a commission in the army, a clerkship or any thing else. health & affectionate respect.
Th: Jefferson
